DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites absorbency value of 1 second.  Seconds are a known measure of time not absorbency.  It is not clear to one of ordinary skill in the art how time affects absorbency of a material.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites absorbency value of 1 second.  Seconds are a known measure of time not absorbency.  It is not clear to one of ordinary skill in the art how time affects absorbency of a material.  Claim 15 has no clear scope or patentable weight to examine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2008/0184498 (Wang et al.).
Regarding claim 1, ‘498 discloses: A temperature-regulating natural (these recitations in the preamble have no patentable weight as they do not give life or breadth to the claimed invention; further any fabric having natural fibers will inherently provide some level of temperature regulating function) fabric, comprising:
natural fibers, the natural fibers being at least 84% of a total composition, wherein the natural fibers include all of cotton, hemp, and linen (‘498 discloses explicitly, “The fabrics often comprise another material selected from the group consisting of rayon, nylon, viscose, polyester such as microfiber polyester, polyamide, polypropylene, cellulose, cotton, flax, ramie, hemp, wool, silk, linen, bamboo, tencel, mohair, other natural fibers, other sythetic fibers, and mixtures thereof. Often the other material comprises the majority of the fabric. In such case it is preferred that the other material comprise from at least about 50, preferably at least about 60, preferably at least about 70, preferably at least about 80, sometimes as much as 90-95, percent by weight of the fabric [par. 250, detailed description].”).  This direct quotation discloses natural fibers including cotton, hemp and linen in compositional ranges that disclose the claimed range.  90-95 percent are discrete data points disclosing and anticipating claimed range of fiber total composition being “at least 84%”.
Regarding claims 2-4, the citation above discloses cotton, hemp and linen all having total fabric composition in the claimed ranges “at least 55%”; “at least 14%”; and “at least 5%”, respectively.  90-95 percent are discrete data points disclosing and anticipating claimed range of fiber total composition being “at least 55%”; “at least 14%”; and “at least 5%”, respectively.
Regarding claims 5-8, the citation above discloses numerous synthetic fibers; polyester; and polyamide which does have some elasticity thereby being an “elastic fiber”.  90-95 percent are discrete data points disclosing and anticipating claimed range of fiber total composition being “at least 6%”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0184498 (Wang et al.)
Regarding claims 9-12 and 14, ‘498 does not explicitly disclose the claimed measured tear strength properties recited nor the exact claimed measured growth property recited.
However the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Instantly all claimed structural limitations are disclosed showing the prior art and the claimed device are identical or substantially identical establishing anticipation or prima facie obviousness that the prior art device would provide the claimed properties until applicant has provided evidence that it does not exhibit the same claimed measured properties.
Further, ‘498 explicitly teaches, “Many different materials have been used in making dyed fabrics for use in, for example, garments. It is often desirable that such fabrics have a combination of properties including one or more of the following: dimensional stability, heat-set properties, capability to be made stretchable in one or both dimensions, chemical, heat, and abrasion resistant, tenacity, etc..(par. 3, background of invention).”
	“Tear strength” is a measure of tenacity and fabric “growth” is a measure of “dimensional stability”.
	The explicit teaching above taken from ‘498 explicitly shows that the prior art recognizes tenacity (tear strength) and dimensional stability (fabric growth) as commonly known and commonly variable fabric properties that one of ordinary skill in the art would have known to be optimizable variable fabric properties in the art of fabric engineering and design.
	The abundance of evidence above establishes that it would have been obvious to one of ordinary skill in the art of fabric engineering and design prior to the effective filing date of the invention to optimize, through routine experimentation with predictable success, various known fabric properties of a fabric including tear strength and fabric growth to arrive at the optimum fabric performance for a particular end use application.
	Regarding claim 13, ‘498 does explicitly teach, “The present invention relates to dyed fabrics suitable for textile articles such as shirts pants, socks, swimsuits, etc. The fabrics may be made in any manner but typically are either woven or knit. Woven fabrics of the present invention are typically characterized by a stretch of at least about 10 percent measured according to ASTM D3107 whereas knit fabrics of the present invention are typically characterized by a stretch of at least about 30 percent measured according to ASTM D2594 (par. 216, detailed description).”  Both ranges cited above overlap with the claimed range “at least 36.6%”.
	The MPEP 2144.05 is clear with regards to overlapping ranges:
	“I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").”
	Therefore it would have been obvious to one of ordinary skill in the art of fabric engineering and design prior to the effective filing date of the instant application to modify the stretch of the prior art fabric cited above to the claimed range as the claimed range and the prior art’s range of stretch are similar in that they overlap with each other which establishes the case of prima facie obviousness as per the MPEP citation above.
	Claim 15 has no clear scope and falls in with this rejection.
Regarding claims 19 and 20, ‘498 discloses: A temperature-regulating natural (these recitations in the preamble have no patentable weight as they do not give life or breadth to the claimed invention; further any fabric having natural fibers will inherently provide some level of temperature regulating function) fabric, comprising:
natural fibers, cotton; hemp, linen and polyester. (‘498 discloses explicitly, “The fabrics often comprise another material selected from the group consisting of rayon, nylon, viscose, polyester such as microfiber polyester, polyamide, polypropylene, cellulose, cotton, flax, ramie, hemp, wool, silk, linen, bamboo, tencel, mohair, other natural fibers, other sythetic fibers, and mixtures thereof. Often the other material comprises the majority of the fabric. In such case it is preferred that the other material comprise from at least about 50, preferably at least about 60, preferably at least about 70, preferably at least about 80, sometimes as much as 90-95, percent by weight of the fabric [par. 250, detailed description].”).  This citation teaches the percentage composition of cotton, hemp, linen, and/or polyester in a range (at least about 50%) that overlaps with claimed ranges (at least 55%/approximately 57% cotton; at least 14%/approximately 19% hemp; at least 9%/approximately 11% linen and approximately 11% polyester).  As stated from MPEP citation above, prior art ranges that overlap with claimed ranges establish a prima facie case of obviousness.
	‘498 also discloses, “The dyed fabrics are usually comprised of one or more elastic fibers wherein the elastic fibers comprise the reaction product of at least one ethylene olefin block polymer and at least one suitable crosslinking agent [par. 217, detailed description]… The fibers typically have a filament elongation to break of greater than about 200%, preferably greater than about 210%, preferably greater than about 220%, preferably greater than about 230%, preferably greater than about 240%, preferably greater than about 250%, preferably greater than about 260%, preferably greater than about 270%, preferably greater than about 2800, and may be as high as 600% according to ASTM D2653-01 (elongation at first filament break test);[par. 218, detailed description].”  The elastic fibers disclosed above are equivalent to “elastane” or “spandex” fibers.
	‘498 further states, “The amount of polymer in the dyed fabric varies depending upon the polymer, the application and the desired properties. The dyed fabrics typically comprise at least about 1, preferably at least about 2, preferably at least about 5, preferably at least about 7 weight percent ethylene/.alpha.-olefin interpolymer. The fabrics typically comprise less than about 50, preferably less than about 40, preferably less than about 30, preferably less than about 20, more preferably less than about 10 weight percent ethylene/.alpha.-olefin interpolymer. The ethylene/.alpha.-olefin interpolymer may be in the form of a fiber and may be blended with another suitable polymer, e.g. polyolefins such as random ethylene copolymers, HDPE, LLDPE, LDPE, ULDPE, polypropylene homopolymers, copolymers, plastomers and elastomers, lastol, a polyamide, etc.[par. 248, detailed description].”  
	This citation does teach claimed spandex (elastic) being ‘about 2%’ as in claim 20.
	The evidence cited above establishes a prima facie case of obviousness from the teachings cited above that one of ordinary skill in the art of fabric engineering and design would have been had within their technological capability and knowledge to modify the fabric taught by ‘498 to the desired compositional mixture ranges through obvious engineering design choice as the claimed ranges of composition are overlapping and therefore prima facie obvious to the ranges taught by the prior art fabric.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0184498 (Wang et al.) in view of US 6383960 (Everett et al.).
Regarding claims 16 and 17, ‘498 does not explicitly disclose claimed measured wicking properties of the warp and weft of the fabric.
However the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Instantly all claimed structural limitations are disclosed showing the prior art and the claimed device are identical or substantially identical establishing anticipation or prima facie obviousness that the prior art device would provide the claimed properties until applicant has provided evidence that it does not exhibit the same claimed measured properties.
Further, ‘960 is referenced as it teaches explicitly, “In other aspects of the invention, the layer regions of the absorbent system can cooperate to provide a desired Liquid Wicking Potential value, such as a Liquid Wicking value of at least a minimum of about 16%... the present invention can provide an article having a more efficient absorbent structure which is thin with low bulk, has high absorbent capacity, and is resistant to leakage. The configurations of the invention can more fully utilize the total potential absorbent capacity of the absorbent structure, and can more efficiently move and distribute acquired liquid away from the original intake area to more remote areas which are located closer to the distal end regions of the absorbent structure. In addition, the structures of the invention can provide an ability to acquire and intake liquid at a rapid rate, and can maintain the desired intake rate after the absorbent structure has been wetted and has reached a significant portion of its potential, total absorbent capacity (pars. 8 and 9, brief description).” 
  	Further, ‘960 states explicitly, “To further improve the desired balance of absorbent properties, there have been identified a number of important factors which can allow the layer regions to better work in combination, and thereby provide an improved overall system performance. The factors include a desired Flow Conductance Value and a desired Liquid Wicking Value provided by the absorbent system (par. 10, detailed description).”
Teachings from ‘960 above explicitly show that ‘960 recognizes a desired liquid wicking value of the system can be modified/optimized with predictable success to arrive at a device with the desired balance of absorbent properties improving overall system performance.
Therefore it would have been obvious to one of ordinary skill in the art prior the filing date of the instant application to modify/optimize the liquid wicking value of a system with a clear expectation of predictable success to arrive at a device with the desired balance of absorbent properties improving overall system performance.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0184498 (Wang et al.) in view of US 5050241 (Flowers et al.).
Regarding claim 18, ‘498 does not explicitly disclose claimed measured wicking properties of the warp and weft of the fabric.
However the MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
Instantly all claimed structural limitations are disclosed showing the prior art and the claimed device are identical or substantially identical establishing anticipation or prima facie obviousness that the prior art device would provide the claimed properties until applicant has provided evidence that it does not exhibit the same claimed measured properties.
Further, ‘241 is referenced as it teaches explicitly, “Preferably, the insulating inner liner comprises at least one layer of a thermally insulative material such that it provides a thermal insulation value or CLO value for the combination of both the outer shell and inner liner in the range of 0.2 to 2.0, most preferably in the range of 0.25 to 1.0. More preferably, the inner liner comprises at least two fibrous layers, of which the innermost layer is a woven or knitted fabric (par. 8, summary of the invention).”
Therefore it would have been obvious to one of ordinary skill in the art of fabric design and production prior the filing date of the instant application to modify the CLO value of a fabric to be in the claimed range to produce a fabric with the desired thermal insulation properties for a desired end use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various similar fabrics are attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732